 



Execution Copy   Exhibit 10.41

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
Second Amendment to Collaboration and License Agreement
This Second Amendment to Collaboration and License Agreement (the “Amendment”)
is entered into on October 19, 2007 (the “Amendment Effective Date”) between
Micromet AG, with its principal place of business at Staffelseestrasse 2, 81477,
Munich, Germany (“Micromet”), and Merck Serono International SA, with its
principal place of business at 9 Chemin des mines, 1211 Geneva, Switzerland
(“Merck Serono”). Micromet and Merck Serono each may be referred to herein
individually as a “Party,” or collectively as the “Parties.”
Recitals
     Whereas, Micromet and Merck Serono have entered into a certain
Collaboration and License Agreement dated as of December 3, 2004, with respect
to the development and commercialization by Merck Serono of Micromet’s
proprietary pharmaceutical product comprising a human antibody of IgG-1 subtype
binding to EpCAM (the “Agreement”);
     Whereas, Micromet and Merck Serono have entered into a certain First
Amendment of the Agreement dated as of November 24, 2006 (the “First
Amendment”);
     Whereas, Micromet and Merck Serono desire to further amend the Agreement as
amended by the First Amendment to reflect a re-allocation of certain development
activities between the Parties;
     Now Therefore, in consideration of the foregoing premises and mutual
promises, covenants and conditions contained in this Amendment, the Parties
agree as follows:
Agreement
1. All capitalized terms not defined herein will refer to terms defined in
Section 1 of the Agreement.
2. Amendment to Definitions. The Parties agree to amend Section 1 of the
Agreement, as amended by the First Amendment, by deleting Sections 1.79 and 1.80
and replace them with the following definitions:
     “1.79 ”Additional Clinical Study” has the meaning set forth in
Section 3.1.1.
     1.80 “Micromet Program Study Report” has the meaning set forth in
Section 3.1.2.”
3. Amendment to Governance Provisions.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 



Execution Copy
     3.1 Section 2.1.2. The Parties agree to amend Section 2.1.2 of the
Agreement in part as follows:
          “2.1.2 Tasks of the Steering Committee. During the Micromet Program,
the Steering Committee will monitor the progress of the development of the
Product. During the Merck Serono Program, the Steering Committee will:
(a) determine Indications to be pursued in the development of the Product; (b)
[deleted]; (c) . . .” [remainder of Section 2.1.2 remains unchanged]
     3.2 Section 2.1.3. The Parties agree to amend the first sentence of
Section 2.1.3 of the Agreement, as amended by the First Amendment, as follows:
          “2.1.3 Steering Committee Meetings. During the Micromet Program, the
Steering Committee will meet as may be requested from time to time by Merck
Serono at mutually suitable dates and times, but not more than once every
calendar quarter; thereafter the Steering Committee will meet not less than
semi-annually.” [Remainder of Section 2.1.3 unchanged]
     3.3 Section 2.1.5. The Parties agree to amend Section 2.1.5 of the
Agreement to read in full as follows:
          “2.1.5 Decision Making.
               (a) During the Micromet Program, Micromet will have the sole and
exclusive right to make all decisions with respect to the development of the
Product.
               (b) (i) During the Merck Serono Program, unless expressly
otherwise set forth in this Agreement, the Steering Committee will take action
by unanimous consent of the Parties, with each Party having a single vote,
irrespective of the number of representatives actually in attendance at a
meeting, or by a written resolution signed by the designated representatives of
each of the Parties.
                    (ii) If the Steering Committee is unable to reach unanimous
consent on a particular matter within thirty (30) days of a formal vote
requested by either Party on such matter, then either Party may provide written
notice of such dispute to the Chief Executive Officer of the other Party;
provided, however, that no such referral to the Chief Executive Officers will
occur, and [ * ] will have the casting vote, with respect to matters relating to
the [ * ].
                    (iii) The Chief Executive Officers (or their respective
designees, who will not be members of the Steering Committee or Project Team) of
each of the Parties will meet at least once in person to discuss the dispute and
use their good faith efforts to resolve the dispute within [ * ] after
submission of such dispute to such officers.
                    (iv) If any such dispute is not resolved by the Chief
Executive Officers or their designees within [ * ] after submission of such
dispute to such
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

2



--------------------------------------------------------------------------------



 



Execution Copy
officers, then the Chief Executive Officer of [ * ] will have the authority to
finally resolve such dispute (reasonably taking into consideration the position
of [ * ]).”
     3.4 Amendments relating to Project Team. The Project Team will be suspended
for the duration of the Micromet Program, and consequently, the provisions
pertaining to the activities of the Project Team, including without limitation
Section 2.2 and 3.6 will be of no force and effect, and neither Party will have
any obligations thereunder, until the completion of the Micromet Program.
4. Amendment to Provisions relating to Micromet Program.
     4.1 The Parties agree to amend and restate in its entirety Section 3.1 of
the Agreement, as amended by the First Amendment, to read in full as follows:
          “3.1 Micromet Program.
               3.1.1 Subject to the terms and conditions of this Agreement,
Micromet will develop the Product, and will, during the Micromet Program, have
all decision making power and operational responsibility for the development of
the Product, including the completion of the Phase I clinical trial designed to
demonstrate the safety of a combination of the Product with docetaxel (the
“Combination Study”), and the performance of a Phase I clinical trial
(identified as MT201-103) or such other clinical trial as Micromet may determine
to be appropriate for the successful development of the Product (the “Additional
Clinical Study”) (collectively, the “Micromet Program”). Micromet will prepare a
plan (as may be amended by Micromet from time to time during the Micromet
Program), which plan will include the development timelines and a budget of
Development Expenses to be incurred pursuant to the Micromet Program (the
“Micromet Program Plan”). Micromet will provide Merck Serono with a copy of the
Micromet Program Plan and any amendments or updates thereto, for Merck Serono’s
informational purposes only.
               3.1.2 Promptly following the completion of the Micromet Program,
Micromet will prepare a study report for the Combination Study and the
Additional Clinical Study (each, a “Micromet Program Study Report”) and deliver
such reports to Merck Serono. The Micromet Program will end upon delivery of the
Micromet Program Study Report for both the Combination Study and the Additional
Clinical Study. Upon Merck Serono’s request, Micromet will provide Merck Serono
with any information or data relating to the Micromet Program reasonably
requested by Merck Serono, and will answer any questions Merck Serono may have
regarding the Micromet Program Study Reports or the Micromet Program.”
     4.2 The Parties agree to amend in part the first sentence of Section 3.3.1,
as amended in the First Amendment, as follows:
               “3.3.1 Scope. Promptly following receipt of the first draft of
the Micromet Program Study Report for both the Combination Study and the
Additional Clinical Study, the Steering Committee will begin . . .”
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

3



--------------------------------------------------------------------------------



 



Execution Copy
     4.3 The Parties agree to amend Section 3.2.1 by deleting the last sentence
thereof.
     4.4 The Parties agree to amend in part the first sentence of
Section 3.3.2(b), as amended in the First Amendment, as follows:
                    “(b) Within [ * ] after receipt by Serono of the Micromet
Program Study Report for both the Combination Study and the Additional Clinical
Study, the Project Team will . . .”
     4.5 Amendment to Section 3.5.1. The Parties agree to amend and restate in
its entirety Section 3.5.1 of the Agreement, as amended in the First Amendment,
as follows:
               “3.5.1 Obligation. Merck Serono will bear all Development
Expenses incurred by either Party; provided, however, that Merck Serono will not
be required to reimburse to Micromet any Development Expenses in excess of €[ *
] incurred by Micromet during the Micromet Program following the Amendment
Effective Date; provided, further, that Micromet will be solely and fully
responsible for [ * ] during the Micromet Program following the Amendment
Effective Date [ * ]. If (a) Micromet has [ * ] during the Micromet Program
following the Amendment Effective Date [ * ] and (b) Merck Serono has not
terminated this Agreement pursuant to the first sentence of Section 11.3, Merck
Serono will [ * ] days following receipt by Merck Serono of the Micromet Program
Study Report for both the Combination Study and the Additional Clinical Study.
During the Co-Promotion Period, the allocation of Development Expenses incurred
by the Parties for the Merck Serono Program will be as set forth in
Section 5.3.”
     4.6 Amendment to Section 3.7.2. The Parties agree to amend in part the
first sentence of Section 3.7.2 as follows:
     “3.7.2 Assignment of BI Process Development Agreement and BI Process
License Agreement. Promptly following the start of the Merck Serono Program,
Micromet will use diligent efforts . . .”
     4.7 Suspension of Obligations under Section 3.8. The Parties agree that
Micromet’s obligation to confer with Merck Serono regarding responses to
regulatory communications under Section 3.8 is suspended and of no force and
effect during the Micromet Program.
     4.8 Amendment to Section 3.9. The Parties agree to amend and restate in its
entirety Section 3.9 of the Agreement, as follows:
     “3.9 Clinical Trial Materials. Any Clinical Trial Materials in the
possession or under the control of Merck Serono as of the Amendment Effective
Date will be transferred to Micromet (based on EXW (Incoterms 2000) delivery
terms) for use in the Micromet Program. Micromet will be responsible for
purchasing any additional Clinical Trial Materials from BI pursuant to the BI
Process Development Agreement that are required to conduct the clinical trials
in the Micromet Program. Merck Serono will be responsible for manufacturing or
purchasing all Clinical Trial Materials required to
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

4



--------------------------------------------------------------------------------



 



Execution Copy
conduct the Merck Serono Program. The costs of manufacturing or purchasing
Clinical Trial Materials for the conduct of the Merck Serono Program will be
Development Expenses.”
5. Amendment to Section 10.3 and 10.4. The Parties agree to amend and restate,
in its entirety, Section 10.3 and 10.4 of the Agreement, as follows:
     “10.3 Press Releases. All press releases, whether joint or unilateral, will
require the approval of both Parties, provided, however, that with respect to
unilateral press releases, such approval will not be unreasonably withheld or
delayed. With respect to unilateral press releases each Party will submit to the
other Party a draft of any public announcement (“Proposed Disclosure”) for
review and comment at least [ * ] prior to the date on which such Party plans to
make such announcement,. If a Party is unable to comply with the foregoing [ * ]
notice requirement because of a legal obligation or stock or securities exchange
requirement to make more rapid disclosure, such Party will not be in breach of
this Agreement but will in that case give telephone notice to a senior executive
of the other Party and provide a draft of the Proposed Disclosure with as much
notice as possible prior to the release of such announcement.
     10.4 Publications. Prior to the start of the Merck Serono Program, at least
[ * ] prior to submission of any material for publication or presentation
related to the Development Activities, Micromet will provide to Merck Serono a
draft of such material for its review and approval, provided that such approval
will not be unreasonably withheld or delayed. After the start of the Merck
Serono Program, at least [ * ] prior to submission . . .” [remainder of
Section 10.4 remains unchanged]
6. Amendment to Section 11.3. The Parties agree to amend and restate, in its
entirety, Section 11.3 of the Agreement, as amended in the First Amendment, as
follows:
     “11.3 Termination at Will. Merck Serono may terminate this Agreement it its
entirety, for any reason or no reason, by written notice to Micromet within [ *
] following receipt by Merck Serono of the Micromet Program Study Report for
both the Combination Study and the Additional Clinical Study. Thereafter, Merck
Serono may terminate this Agreement it its entirety, for any reason or no
reason, upon [ * ] prior written notice to Micromet.”
7. References to Serono. All references in the Agreement to “Serono” will be
changed to “Merck Serono.”
8. Counterparts. This Amendment may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.
9. Effectiveness. This Amendment will become effective upon the execution hereof
by both Parties.
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

5



--------------------------------------------------------------------------------



 



Execution Copy
10. Continuing Effect. Other than as set forth in this Amendment, all of the
terms and conditions of the Agreement will continue in full force and effect.
[Space intentionally omitted]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

6



--------------------------------------------------------------------------------



 



Execution Copy
In Witness Whereof, the Parties have executed this Amendment in duplicate
originals by their duly authorized officers as of the Amendment Effective Date.

                  Merck Serono International S.A.       Micromet AG
 
               
By:
  /s/ Vincent Aurentz       By:   /s/ Jens Hennecke
Name:
  Vincent E. Aurentz       Name:   Jens Hennecke
Title:
  Authorized Representative       Title:   VP Business Development
 
               
By:
  /s/ Francois Naef       By:   /s/ Carsten Reinhardt
Name:
  Francois Naef       Name:   Carsten Reinhardt
Title:
  Authorized Representative       Title:   SVP Clinical Development

[Signature Page of Second Amendment to Collaboration and License Agreement]
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

7